Exhibit 10.48

THE GOLDMAN SACHS GROUP, INC.

YEAR-END RESTRICTED STOCK AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2018) (the “Plan”), governs your award of              year-end
Restricted Shares (your “Award”). You should read carefully this entire Award
Agreement, which includes the Award Statement, any attached Appendix and the
signature card.

ACCEPTANCE

1.    You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph 15.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2.    The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3.    Your Award Statement. The Award Statement delivered to you contains some
of your Award’s specific terms. For example, it contains the number of
Restricted Shares awarded to you and any applicable Vesting Dates and
Transferability Dates.

4.    Definitions. Unless otherwise defined herein, including in the Definitions
Appendix or any other Appendix, capitalized terms have the meanings provided in
the Plan.

VESTING OF YOUR RESTRICTED SHARES

5.    Vesting. On each Vesting Date listed on your Award Statement, you will
become Vested in the amount of Outstanding Restricted Shares listed next to that
date. When a Restricted Share becomes Vested, it means only that your continued
active Employment is not required for that portion of Restricted Shares to
become fully transferrable without risk of forfeiture. Vesting does not mean you
have a non-forfeitable right to the Vested portion of your Award. The terms of
this Award Agreement (including the Transfer Restrictions) continue to apply to
Vested Restricted Shares, and you can still forfeit Vested Restricted Shares.

TRANSFER RESTRICTIONS

6.    Transfer Restrictions. Restricted Shares will be subject to Transfer
Restrictions until the Transferability Date next to such number or percentage of
Restricted Shares on your Award Statement. Any purported sale, exchange,
transfer, assignment, pledge, hypothecation, fractionalization, hedge or other
disposition in violation of the Transfer Restrictions will be void. Within 30
Business Days after the Transferability Date listed on your Award Statement (or
any other date on which the Transfer Restrictions are to be removed), GS Inc.
will remove the Transfer Restrictions. The Committee or the SIP Committee may
select multiple dates within such 30 Business-Day-period on which to remove
Transfer Restrictions for all or a portion of the Restricted Shares with the
same Transferability Date listed on the Award Statement, and all such dates will
be treated as a single Transferability Date for purposes of this Award.



--------------------------------------------------------------------------------

DIVIDENDS

7.    Dividends. You will be entitled to receive on a current basis any regular
cash dividend paid in respect of your Restricted Shares.

FORFEITURE OF YOUR AWARD

8.    How You May Forfeit Your Award. This Paragraph 8 sets forth the events
that result in forfeiture of up to all of your Restricted Shares and may require
repayment to the Firm of up to all other amounts previously delivered or paid to
you under your Award in accordance with Paragraph 9. More than one event may
apply, and in no case will the occurrence of one event limit the forfeiture and
repayment obligations as a result of the occurrence of any other event. In
addition, the Firm reserves the right to (a) suspend vesting of Restricted
Shares or release of Transfer Restrictions, (b) deliver any Restricted Shares or
dividends into an escrow account in accordance with Paragraph 12(f)(v) or
(c) apply additional Transfer Restrictions to any Restricted Shares in
connection with any investigation of whether any of the events that result in
forfeiture under the Plan or this Paragraph 8 have occurred. Paragraph 10
(relating to certain circumstances under which you will not forfeit your
unvested Restricted Shares upon Employment termination) and Paragraph 11
(relating to certain circumstances under which vesting and/or release of
Transfer Restrictions may be accelerated) provide for exceptions to one or more
provisions of this Paragraph 8.

(a)    Unvested Restricted Shares Forfeited if Your Employment Terminates. If
your Employment terminates for any reason or you are otherwise no longer
actively Employed with the Firm (which includes off-premises notice periods,
“garden leaves,” pay in lieu of notice or any other similar status), your rights
to your Restricted Shares that are not Vested will terminate and those
Restricted Shares will be cancelled.

(b)    Vested and Unvested Restricted Shares Forfeited if You Solicit Clients or
Employees, Interfere with Client or Employee Relationships or Participate in the
Hiring of Employees. If either:

(i)    you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Covered Enterprise or to reduce or refrain from doing
any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm,
(D) Solicit any Selected Firm Personnel to apply for or accept employment (or
other association) with any person or entity other than the Firm or (E) hire or
participate in the hiring of any Selected Firm Personnel by any person or entity
other than the Firm (including, without limitation, participating in the
identification of individuals for potential hire, and participating in any
hiring decision), whether as an employee or consultant or otherwise, or

(ii)    Selected Firm Personnel are Solicited, hired or accepted into
partnership, membership or similar status by (A) any entity that you form, that
bears your name, or in which you possess or control greater than a de minimis
equity ownership, voting or profit participation, or (B) any entity where you
have, or will have, direct or indirect managerial responsibility for such
Selected Firm Personnel,

then your rights to the following Restricted Shares (whether or not Vested) will
terminate and those Restricted Shares will be cancelled:

 

- 2 -



--------------------------------------------------------------------------------

  (X)

all of the Restricted Shares granted to you if any of the events in this
Paragraph 8(b) occurs before the                  Date,

 

  (Y)

the Restricted Shares with a Vesting Date of                  or
                 if any of the events in this Paragraph 8(b) occurs on or after
the                  Date but before the                  Date, and

 

  (Z)

the Restricted Shares with a Vesting Date of                  if any of the
events in this Paragraph 8(b) occurs on or after the                  Date but
before the                  Date.

(c)    Vested and Unvested Restricted Shares Forfeited upon Certain Events. If
any of the following occurs, your rights to all of your Restricted Shares
(whether or not Vested) will terminate and those Restricted Shares will be
cancelled, in each case, as may be further described below:

(i)    You Failed to Consider Risk. You Failed to Consider Risk during
                .

(ii)    Your Conduct Constitutes Cause. Any event that constitutes Cause has
occurred before the Transferability Date.

(iii)    You Do Not Meet Your Obligations to the Firm. The Committee determines
that, before the Transferability Date, you failed to meet, in any respect, any
obligation under any agreement with the Firm, or any agreement entered into in
connection with your Employment or this Award, including the Firm’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement relating to the Firm. Your failure to pay or
reimburse the Firm, on demand, for any amount you owe to the Firm will
constitute (A) failure to meet an obligation you have under an agreement,
regardless of whether such obligation arises under a written agreement, and/or
(B) a material violation of Firm policy constituting Cause.

(iv)    You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

(v)    You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt
to have any dispute under the Plan or this Award Agreement resolved in any
manner that is not provided for by Paragraph 15 or Section 3.17 of the Plan, or
you attempt to arbitrate a dispute without first having exhausted your internal
administrative remedies in accordance with Paragraph 12(f)(viii).

(vi)    You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(vii)    You Receive Compensation in Respect of Your Award from Another
Employer. Your Employment terminates for any reason or you otherwise are no
longer actively Employed with the Firm and another entity grants you cash,
equity or other property (whether vested or unvested) to replace, substitute for
or otherwise in respect of any Restricted Shares;

 

- 3 -



--------------------------------------------------------------------------------

provided, however, that your rights will only be terminated in respect of the
Restricted Shares that are replaced, substituted for or otherwise considered by
such other entity in making its grant.

REPAYMENT OF YOUR AWARD

9.    When You May Be Required to Repay Your Award. If the Committee determines
that any term of this Award was not satisfied, you will be required, immediately
upon demand therefor, to repay to the Firm, in accordance with Section 2.5.3 of
the Plan, the following:

(a)    Any Restricted Shares for which the terms (including the terms for the
release of Transfer Restrictions) were not satisfied.

(b)    Any dividends paid in respect of any Restricted Shares that are cancelled
or required to be repaid.

(c)    Any amount applied to satisfy tax withholding or other obligations with
respect to any Restricted Shares or dividend payments that are forfeited or
required to be repaid.

EXCEPTIONS TO THE VESTING AND/OR TRANSFERABILITY DATES

10.    Circumstances Under Which You Will Not Forfeit Your Unvested Restricted
Shares on Employment Termination (but the Transferability Date Continues to
Apply). If your Employment terminates at a time when you meet the requirements
for Extended Absence, Retirement or “downsizing,” each as described below, then
Paragraph 8(a) will not apply, and your Restricted Shares will be treated as
described in this Paragraph 10. All other terms of this Award Agreement,
including the other forfeiture and repayment events in Paragraphs 8 and 9,
continue to apply.

(a)    Extended Absence or Retirement and No Association With a Covered
Enterprise.

(i)    Generally. If your Employment terminates by Extended Absence or
Retirement, your Outstanding Restricted Shares that are not Vested will become
Vested. However, your rights to any Restricted Shares that becomes Vested by
this Paragraph 10(a)(i) will terminate and those Restricted Shares will be
cancelled if you Associate With a Covered Enterprise on or before the originally
scheduled Vesting Date for those Restricted Shares.

(ii)    Special Treatment for Involuntary or Mutual Agreement Termination. The
second sentence of Paragraph 10(a)(i) (relating to forfeiture if you Associate
With a Covered Enterprise) will not apply if (A) the Firm characterizes your
Employment termination as “involuntary” or by “mutual agreement” (and, in each
case, you have not engaged in conduct constituting Cause) and (B) you execute a
general waiver and release of claims and an agreement to pay any associated tax
liability, in each case, in the form the Firm prescribes. No Employment
termination that you initiate, including any purported “constructive
termination,” a “termination for good reason” or similar concepts, can be
“involuntary” or by “mutual agreement.”

(b)    Downsizing. If (i) the Firm terminates your Employment solely by reason
of a “downsizing” (and you have not engaged in conduct constituting Cause) and
(ii) you execute a general waiver and release of claims and an agreement to pay
any associated tax liability, in each case, in the form the Firm prescribes,
your Outstanding Restricted Shares that are not yet Vested will become Vested.
Whether or not your Employment is terminated solely by reason of a “downsizing”
will be determined by the Firm in its sole discretion.

 

- 4 -



--------------------------------------------------------------------------------

11.    Accelerated Vesting and/or Release of Transfer Restrictions in the Event
of a Qualifying Termination After a Change in Control, Conflicted Employment or
Death. In the event of your Qualifying Termination After a Change in Control,
Conflicted Employment or death, each as described below, then Paragraph 8(a)
will not apply, your Restricted Shares will be treated as described in this
Paragraph 11, and, except as set forth in Paragraph 11(a), all other terms of
this Award Agreement, including the other forfeiture and repayment events in
Paragraphs 8 and 9, continue to apply.

(a)    You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, your Outstanding Restricted Shares that are not yet
Vested will become Vested and any Transfer Restrictions will cease to apply. In
addition, the forfeiture events in Paragraph 8 will not apply to your Award.

(b)    You Are Determined to Have Accepted Conflicted Employment.

(i)    Generally. Notwithstanding anything to the contrary in the Plan or
otherwise, for purposes of this Award Agreement, “Conflicted Employment” means
your employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer (other than an “Accounting Firm” within the
meaning of SEC Rule 2-01(f)(2) of Regulation S-X or any successor thereto)
determined by the Committee, if, as a result of such employment, your continued
holding of any Restricted Shares would result in an actual or perceived conflict
of interest. Unless prohibited by applicable law or regulation, the following
will apply as soon as practicable after the Committee has received satisfactory
documentation relating to your Conflicted Employment.

 

  (A)

Vesting. If your Employment terminates solely because you resign to accept
Conflicted Employment and you have completed at least three years of continuous
service with the Firm, your Outstanding Restricted Shares that are not yet
Vested will become Vested; otherwise, you will forfeit any Restricted Shares
that are not Vested in accordance with Paragraph 8(a).

 

  (B)

Release of Transfer Restrictions. If your Employment terminates solely because
you resign to accept Conflicted Employment or if, following your termination of
Employment, you notify the Firm that you are accepting Conflicted Employment,
any Transfer Restrictions on any Outstanding Vested Restricted Shares will cease
to apply.

(ii)    You May Have to Take Other Steps to Address Conflicts of Interest. The
Committee retains the authority to exercise its rights under the Award Agreement
or the Plan (including Section 1.3.2 of the Plan) to take or require you to take
other steps it determines in its sole discretion to be necessary or appropriate
to cure an actual or perceived conflict of interest (which may include a
determination that the accelerated vesting and/or release of Transfer
Restrictions described in Paragraph 11(b)(i) will not apply because such actions
are not necessary or appropriate to cure an actual or perceived conflict of
interest).

(c)    Death. If you die, any Transfer Restrictions will cease to apply as soon
as practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.

 

- 5 -



--------------------------------------------------------------------------------

OTHER TERMS, CONDITIONS AND AGREEMENTS

12.    Additional Terms, Conditions and Agreements.

(a)    You Must Satisfy Applicable Tax Withholding Requirements. Vesting of
Restricted Shares and removal of the Transfer Restrictions are conditioned on
your satisfaction of any applicable withholding taxes in accordance with
Section 3.2 of the Plan, which includes the Firm deducting or withholding
amounts from any payment or distribution to you. In addition, to the extent
permitted by applicable law, the Firm, in its sole discretion, may require you
to provide amounts equal to all or a portion of any Federal, state, local,
foreign or other tax obligations imposed on you or the Firm in connection with
the grant or Vesting of this Award by requiring you to choose between remitting
the amount (i) in cash (or through payroll deduction or otherwise), (ii) in the
form of proceeds from the Firm’s executing a sale of shares of Common Stock
delivered to you under this Award or (iii) shares of Common Stock delivered to
you pursuant to this Award.

(b)    Firm May Deliver Cash or Other Property Instead of Shares. In accordance
with Section 1.3.2(i) of the Plan, in the sole discretion of the Committee, in
lieu of all or any portion of the shares of Common Stock, the Firm may deliver
cash, other securities, other awards under the Plan or other property, and all
references in this Award Agreement to deliveries of shares of Common Stock will
include such deliveries of cash, other securities, other awards under the Plan
or other property.

(c)    Amounts May Be Rounded to Avoid Fractional Shares. Restricted Shares that
become Vested on a Vesting Date and Restricted Shares subject to Transfer
Restrictions may, in each case, be rounded to avoid fractional shares of Common
Stock.

(d)    You May Be Required to Become a Party to the Shareholders’ Agreement.
Your rights to your Restricted Shares are conditioned on your becoming a party
to any shareholders’ agreement to which other similarly situated employees
(e.g., employees with a similar title or position) of the Firm are required to
be a party.

(e)    Firm May Affix Legends and Place Stop Orders on Restricted Shares. GS
Inc. may affix to Certificates representing shares of Common Stock any legend
that the Committee determines to be necessary or advisable (including to reflect
any restrictions to which you may be subject under a separate agreement). GS
Inc. may advise the transfer agent to place a stop order against any legended
shares of Common Stock.

(f)    You Agree to Certain Consents, Terms and Conditions. By accepting this
Award you understand and agree that:

(i)    You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii)    You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
shares of Common Stock and hedging or pledging shares of Common Stock and
equity-based compensation or other awards (including, without limitation, the
“Firmwide Policy with Respect to Personal Transactions Involving GS Securities
and GS Equity Awards.” or any successor policies), and confidential or

 

- 6 -



--------------------------------------------------------------------------------

proprietary information, and you will effect sales of shares of Common Stock in
accordance with such rules and procedures as may be adopted from time to time
(which may include, without limitation, restrictions relating to the timing of
sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm);

(iii)    You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your Restricted Shares, including those related to the sale of shares of Common
Stock;

(iv)    You Will Be Deemed to Represent Your Compliance with All the Terms of
Your Award if You Sell Shares. You will be deemed to have represented and
certified that you have complied with all of the terms of the Plan and this
Award Agreement when you request the sale of shares of Common Stock following
the release of Transfer Restrictions;

(v)    Firm May Deliver Your Award into an Escrow Account. The Firm may
establish and maintain an escrow account on such terms (which may include your
executing any documents related to, and your paying for any costs associated
with, such account) as it may deem necessary or appropriate, and the delivery of
shares of Common Stock (including Restricted Shares) or the payment of cash
(including dividends) or other property may initially be made into and held in
that escrow account until such time as the Committee has received such
documentation as it may have requested or until the Committee has determined
that any other conditions or restrictions on delivery of shares of Common Stock,
cash or other property required by this Award Agreement have been satisfied;

(vi)    You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold Restricted Shares, from time to time, you may be required to
provide certifications of your compliance with all of the terms of the Plan and
this Award Agreement as described in Paragraph 8(c)(iv). You understand and
agree that (A) your address on file with the Firm at the time any certification
is required will be deemed to be your current address, (B) it is your
responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (C) you are responsible for
contacting the Firm to obtain such certification materials if not received and
(D) your failure to return properly completed certification materials by the
specified deadline (which includes your failure to timely return the completed
certification because you did not provide the Firm with updated contact
information) will result in the forfeiture of all of your Restricted Shares and
subject previously delivered amounts to repayment under Paragraph 8(c)(iv);

(vii)    You Authorize the Firm to Register, in Its or Its Designee’s Name, Any
Restricted Shares and Sell, Assign or Transfer Any Forfeited Restricted Shares.
You are granting to the Firm the full power and authority to register any
Restricted Shares in its or its designee’s name and authorizing the Firm or its
designee to sell, assign or transfer any Restricted Shares if forfeited by you.
This Award, if held in escrow, will not be delivered to you but will be held by
an escrow agent for your benefit. If an escrow agent is used, such escrow agent
will also hold the Restricted Shares for the benefit of the Firm for the purpose
of perfecting its security interest;

(viii)    You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee, the SIP Committee or SIP Administrators.
If you disagree with a determination made by the Committee, the SIP Committee,
the SIP Administrators, or any of their delegates or designees and you wish to
appeal such determination, you must submit a

 

- 7 -



--------------------------------------------------------------------------------

written request to the SIP Committee for review within 180 days after the
determination at issue. You must exhaust your internal administrative remedies
(i.e., submit your appeal and wait for resolution of that appeal) before seeking
to resolve a dispute through arbitration pursuant to Paragraph 15 and
Section 3.17 of the Plan; and

(ix)    You Agree that Covered Persons Will Not Have Liability. In addition to
and without limiting the generality of the provisions of Section 1.3.5 of the
Plan, neither the Firm nor any Covered Person will have any liability to you or
any other person for any action taken or omitted in respect of this or any other
Award.

13.    Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan will apply to this
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 13 or Section 3.5 of the Plan will be void. The Committee may
adopt procedures pursuant to which some or all recipients of Restricted Shares
may transfer some or all of their Restricted Shares (which will continue to be
subject to Transfer Restrictions until the Transferability Date) through a gift
for no consideration to any immediate family member, a trust or other estate
planning vehicle approved by the Committee or SIP Committee in which the
recipient and/or the recipient’s immediate family members in the aggregate have
100% of the beneficial interest.

14.    Right of Offset. The obligation to pay dividends or to remove the
Transfer Restrictions under this Award Agreement is subject to Section 3.4 of
the Plan, which provides for the Firm’s right to offset against such obligation
any outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

15.    Arbitration; Choice of Forum.

(a)    BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN; PROVIDED THAT NOTHING HEREIN SHALL PRECLUDE YOU FROM
FILING A CHARGE WITH OR PARTICIPATING IN ANY INVESTIGATION OR PROCEEDING
CONDUCTED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING BUT NOT LIMITED TO THE SEC
AND THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION.

(b)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider class, collective or representative claims, to
order consolidation or to join different claimants or grant relief other than on
an individual basis to the individual claimant involved.

(c)    Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

 

- 8 -



--------------------------------------------------------------------------------

(d)    The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(e)    Nothing in this Award Agreement creates a substantive right to bring a
claim under U.S. Federal, state, or local employment laws.

(f)    By accepting your Award, you irrevocably appoint each General Counsel of
GS Inc., or any person whom the General Counsel of GS Inc. designates, as your
agent for service of process in connection with any suit, action or proceeding
arising out of or relating to or concerning the Plan or any Award which is not
arbitrated pursuant to the provisions of Section 3.17.1 of the Plan, who shall
promptly advise you of any such service of process.

(g)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider any claim as to which you have not first
exhausted your internal administrative remedies in accordance with Paragraph
12(f)(viii).

16.    Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

COMMITTEE AUTHORITY, AMENDMENT AND CONSTRUCTION

17.    Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply, to limit the forfeitures and repayments that result under
Paragraphs 8 and 9 and to remove Transfer Restrictions before the
Transferability Date. In addition, the Committee, in its sole discretion, may
determine whether Paragraphs 10(a)(ii) and 10(b) will apply upon a termination
of Employment.

18.    Amendment. The Committee reserves the right at any time to amend the
terms of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially adversely affect your rights
and obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. A modification that impacts the tax consequences of this Award will not be
an amendment that materially adversely affects your rights and obligations under
this Award Agreement. Any amendment of this Award Agreement will be in writing.

19.    Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

20.    Providing Information to the Appropriate Authorities. In accordance with
applicable law, nothing in this Award Agreement (including the forfeiture and
repayment provisions in Paragraphs 8 and 9) or the Plan prevents you from
providing information you reasonably believe to be true to the appropriate
governmental authority, including a regulatory, judicial, administrative, or
other governmental entity; reporting possible violations of law or regulation;
making other disclosures that are protected under

 

- 9 -



--------------------------------------------------------------------------------

any applicable law or regulation; or filing a charge or participating in any
investigation or proceeding conducted by a governmental authority.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 11 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a)    “409A Deferred Compensation” means a “deferral of compensation” or
“deferred compensation” as those terms are defined in the regulations under
Section 409A.

(b)    “Associate With a Covered Enterprise” means that you (i) form, or acquire
a 5% or greater equity ownership, voting or profit participation interest in,
any Covered Enterprise or (ii) associate in any capacity (including association
as an officer, employee, partner, director, consultant, agent or advisor) with
any Covered Enterprise. Associate With a Covered Enterprise may include, as
determined in the discretion of either the Committee or the SIP Committee,
(i) becoming the subject of any publicly available announcement or report of a
pending or future association with a Covered Enterprise and (ii) unpaid
associations, including an association in contemplation of future employment.
“Association With a Covered Enterprise” will have its correlative meaning.

(c)     “Conflicted Employment” means your employment at any U.S. Federal, state
or local government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization, or any agency or instrumentality
of any such government or organization, or any other employer (other than an
“Accounting Firm” within the meaning of SEC Rule 2-01(f)(2) of Regulation S-X or
any successor thereto) determined by the Committee, if, as a result of such
employment, your continued holding of any Restricted Shares would result in an
actual or perceived conflict of interest.

(d)     “Covered Enterprise” means a Competitive Enterprise and any other
existing or planned business enterprise that: (i) offers, holds itself out as
offering or reasonably may be expected to offer products or services that are
the same as or similar to those offered by the Firm or that the Firm reasonably
expects to offer (“Firm Products or Services”) or (ii) engages in, holds itself
out as engaging in or reasonably may be expected to engage in any other activity
that is the same as or similar to any financial activity engaged in by the Firm
or in which the Firm reasonably expects to engage (“Firm Activities”). For the
avoidance of doubt, Firm Activities include any activity that requires the same
or similar skills as any financial activity engaged in by the Firm or in which
the Firm reasonably expects to engage, irrespective of whether any such
financial activity is in furtherance of an advisory, agency, proprietary or
fiduciary undertaking.

The enterprises covered by this definition include enterprises that offer, hold
themselves out as offering or reasonably may be expected to offer Firm Products
or Services, or engage in, hold themselves out as engaging in or reasonably may
be expected to engage in Firm Activities directly, as well as those that do so
indirectly by ownership or control (e.g., by owning, being owned by or by being
under common ownership with an enterprise that offers, holds itself out as
offering or reasonably may be expected to offer Firm Products or Services or
that engages in, holds itself out as engaging in or reasonably may be expected
to engage in Firm Activities). The definition of Covered Enterprise includes,
solely by way of example, any enterprise that offers, holds itself out as
offering or reasonably may be expected to offer any product or service, or
engages in, holds itself out as engaging in or reasonably may be expected to
engage in any activity, in any case, associated with investment banking; public
or private finance; lending; financial advisory services; private investing for
anyone other than you or your family members (including, for the avoidance of
doubt, any type of proprietary investing or trading); private wealth management;
private banking; consumer or commercial cash management; consumer, digital or
commercial banking; merchant banking; asset, portfolio or hedge fund management;
insurance or reinsurance underwriting or brokerage; property management; or
securities, futures, commodities, energy, derivatives, currency or digital asset

 

- 12 -



--------------------------------------------------------------------------------

brokerage, sales, lending, custody, clearance, settlement or trading. An
enterprise that offers, holds itself out as offering or reasonably may be
expected to offer Firm Products or Services, or engages in, holds itself out as
engaging in or reasonably may be expected to engage in Firm Activities is a
Covered Enterprise, irrespective of whether the enterprise is a customer, client
or counterparty of the Firm or is otherwise associated with the Firm and,
because the Firm is a global enterprise, irrespective of where the Covered
Enterprise is physically located.

(e)    “Failed to Consider Risk” means that you participated (or otherwise
oversaw or were responsible for, depending on the circumstances, another
individual’s participation) in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system.

(f)    “                     Date” means the first trading day in a Window
Period in              (or if there is no trading day in a Window Period that
occurs in              on or before             , another date in             
that is selected by the Committee or the SIP Committee) and includes the 30
Business Days after such date.

(g)    “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(h)    “SEC” means the U.S. Securities and Exchange Commission.

(i)    “Selected Firm Personnel” means any individual who is or in the three
months preceding the conduct prohibited by Paragraphs 8(b) was (i) a Firm
employee or consultant with whom you personally worked while employed by the
Firm, (ii) a Firm employee or consultant who, at any time during the year
preceding the date of the termination of your Employment, worked in the same
division in which you worked or (iii) an Advisory Director, a Managing Director
or a Senior Advisor of the Firm.

 

- 13 -



--------------------------------------------------------------------------------

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan.

(a)    “Account” means any brokerage account, custody account or similar
account, as approved or required by GS Inc. from time to time, into which shares
of Common Stock, cash or other property in respect of an Award are delivered.

(b)    “Award Agreement” means the written document or documents by which each
Award is evidenced, including any Award Statement or any related signature card.

(c)    “Award Statement” means a written statement that reflects certain Award
terms.

(d)    “Board” means the Board of Directors of GS Inc.

(e)    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(f)    “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(g)    “Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing shares of Common Stock.

(h)    “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than

 

- 14 -



--------------------------------------------------------------------------------

a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the 1999 SIP) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”) is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (A) were members of the Board
on the Effective Date or (B) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

(i)    “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.

(k)    “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(l)    “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(m)    “Competitive Enterprise” means an existing or planned business enterprise
that (i) engages, or may reasonably be expected to engage, in any activity,
(ii) owns or controls, or may reasonably be expected to own or control, a
significant interest in any entity that engages in any activity or (iii) is, or
may reasonably be expected to be, owned by, or a significant interest in which
is, or may reasonably be expected to be, owned or controlled by, any entity that
engages in any activity that, in any case, competes or will compete anywhere
with any activity in which the Firm is engaged. The activities covered by this
definition include, without limitation: financial services such as investment
banking; public or private finance; lending; financial advisory services;
private investing for anyone other than the Grantee and members of the Grantee’s
family (including for the avoidance of doubt, any type of proprietary investing
or trading); private wealth management; private banking; consumer or commercial
cash management; consumer, digital or commercial

 

- 15 -



--------------------------------------------------------------------------------

banking; merchant banking; asset, portfolio or hedge fund management; insurance
or reinsurance underwriting or brokerage; property management; or securities,
futures, commodities, energy, derivatives, currency or digital asset brokerage,
sales, lending, custody, clearance, settlement or trading.

(n)    “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(o)    “Date of Grant” means the date specified in the Grantee’s Award Agreement
as the date of grant of the Award.

(p)    “Dividend Equivalent Right” means a dividend equivalent right granted
under the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

(q)    “Effective Date” means the date this Plan is approved by the shareholders
of GS Inc. pursuant to Section 3.15 of the Plan.

(r)    “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(s)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the applicable rules and regulations thereunder.

(t)    “Extended Absence” means the Grantee’s inability to perform for six
(6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.

(u)    “Fair Market Value” means, with respect to a share of Common Stock on any
day, the fair market value as determined in accordance with a valuation
methodology approved by the Committee.

(v)    “Firm” means GS Inc. and its subsidiaries and affiliates.

(w)    “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

 

- 16 -



--------------------------------------------------------------------------------

(x)    “Grantee” means a person who receives an Award.

(y)    “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

(z)    “1999 SIP” means The Goldman Sachs 1999 Stock Incentive Plan, as in
effect prior to the effective date of the 2003 SIP.

(aa)    “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(bb)    “Restricted Share” means a share of Common Stock delivered under the
Plan that is subject to Transfer Restrictions, forfeiture provisions and/or
other terms and conditions specified herein and in the Restricted Share Award
Agreement or other applicable Award Agreement. All references to Restricted
Shares include “Shares at Risk.”

(cc)    “Retirement” means termination of the Grantee’s Employment (other than
for Cause) on or after the Date of Grant at a time when (i) (A) the sum of the
Grantee’s age plus years of service with the Firm (as determined by the
Committee in its sole discretion) equals or exceeds 60 and (B) the Grantee has
completed at least 10 years of service with the Firm (as determined by the
Committee in its sole discretion) or, if earlier, (ii) (A) the Grantee has
attained age 50 and (B) the Grantee has completed at least five years of service
with the Firm (as determined by the Committee in its sole discretion).

(dd)    “Section 409A” means Section 409A of the Code, including any amendments
or successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(ee)    “SIP Administrator” means each person designated by the Committee as a
“SIP Administrator” with the authority to perform day-to-day administrative
functions for the Plan.

(ff)    “SIP Committee” means the persons who have been delegated certain
authority under the Plan by the Committee.

(gg)    “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, suggesting,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

(hh)    “Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.

(ii)    “Transferability Date” means the date Transfer Restrictions on a
Restricted Share will be released. Within 30 Business Days after the applicable
Transferability Date, GS Inc. shall take, or shall cause to be taken, such steps
as may be necessary to remove Transfer Restrictions.

(jj)    “Vested” means, with respect to an Award, the portion of the Award that
is not subject to a condition that the Grantee remain actively employed by the
Firm in order for the Award

 

- 17 -



--------------------------------------------------------------------------------

to remain Outstanding. The fact that an Award becomes Vested shall not mean or
otherwise indicate that the Grantee has an unconditional or nonforfeitable right
to such Award, and such Award shall remain subject to such terms, conditions and
forfeiture provisions as may be provided for in the Plan or in the Award
Agreement.

(kk)    “Vesting Date” means each date specified in the Grantee’s Award
Agreement as a date on which part or all of an Award becomes Vested.

(ll)    “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

 

- 18 -